Broyi.es, C. J.
1. The demurrer to the petition as amended was properly overruled.
2. Special ground 1 of the motion for a new trial complains of the court’s refusal to grant a nonsuit. Such an exception will not be considered where it appears that subsequently the ease proceeded "to a verdict and judgment in favor of the plaintiff, and that the defendant made a motion for a new trial which embraced the ground that the verdict was contrary to the evidence and without evidence to support it. Trapnell v. Bird, 21 Ga. App. 21 (93 S. E. 498).
3. Special ground 2 of the motion for a new trial alleges error because the court refused the defendant’s motion to direct a verdict in his favor. Under repeated rulings of the Supreme Court and of the Court of Appeals such a refusal is never reversible error.
4. In the light of the facts of the ease and the complete charge of the court, none of the various excerpts from the charge, complained of in the motion for a new trial, shows cause for a reversal of the judgment.
5. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed-.


Lulce and Hooper, JJ., concur.